[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 694-VVVVVV
The court hereby grants the request to amend on behalf of the defendant, KCS Industries Incorporated, conditioned on the anticipation that the trial court will reserve to itself the awarding of costs including attorney's fees to plaintiff's counsel, if appropriate, at the conclusion of the litigation either by verdict or otherwise in accordance with Fengler v.Northwest Connecticut Homes Incorporated, 215 Conn. 286.
FORD, J.